PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
REPROCELL INCORPORATED et al.
Application No. 15/565,422
Filed: 9 Oct 2017
For: METHOD OF REMOVING PLURIPOTENT CELLS FROM CULTURE
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.137(a), filed April 7, 2022, to revive the above-named application.
 
The petition under 37 CFR 1.137(a) to revive the application is GRANTED.
 
The present petition filed satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required inventor’s oath or declaration for each named inventor on May 25, 2022, and March 24, 2022; (2) the petition fee of $2,100 as set forth in 37 CFR 1.17(m); and (3) a proper statement of unintentional delay. Accordingly, the petition under 37 CFR 1.137(a) to revive the application is granted.
 
Telephone inquiries concerning this decision may be directed to Acting Deputy Director, Office of Petitions, Jason Olson at (571) 272-7560.

/JASON C OLSON/Acting Deputy Director
Office of Petitions